This being, as it is, an original proceeding by petition filed in this court March 25, 1911, by P. J. Yeager, against the defendants, "as and constituting the county election board of Tulsa county," praying a peremptory writ of mandamus requiring said board and its secretary to accept and file petitioner's nominating petition and place his name upon the official ballot to be used at an election to be held April 4, 1911, as an independent candidate for mayor of said city, the writ will not issue, and said petition is dismissed, for the reason that the time for holding said election having passed, the questions of law presented have become purely abstract or hypothetical, from a determination of which no practical results can flow. Reece v. Cheney et al., 28 Okla. 501. It is so ordered.
All the Justices concur.